Citation Nr: 1026280	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-23 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus (to include the matter of entitlement to a separate 
compensable rating for complications of nephropathy).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1965 to July 1967.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a July 2006 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional Office 
(RO) that, in pertinent part, granted service connection for 
diabetes mellitus with erectile dysfunction, hypertension, 
nephropathy, and peripheral neuropathy of the lower extremities, 
rated 20 percent, effective May 31, 2005; special monthly 
compensation based on loss of use of a creative organ was awarded 
the associated erectile dysfunction.  An interim rating decision 
in June 2007 recognized bilateral retinopathy as a service 
connected complication of diabetes, separately rated 0 percent.  
The Veteran did not disagree with such rating.  In August 2007, 
the Veteran requested a hearing before a Veterans Law Judge; in 
September 2008 correspondence, he withdrew the request.  The case 
was before the Board in December 2008 when, in pertinent part, it 
was remanded for additional development (the Board decision also 
granted a separate 10 percent rating for hypertension as a 
service connected complication of diabetes).  While the matter 
was on remand, a May 2010 rating decision awarded separate 10 
percent ratings, each, for peripheral neuropathy of the lower 
extremities and recognized cataracts as a noncompensable 
complication of the diabetes.  The Veteran has not expressed 
disagreement with those ratings assigned.  What remains for 
appellate review is the matter of the rating for diabetes with 
nephropathy.

The Board notes that based on the Veteran's assertions 
that he retired due to health problems, and given that 
with the award herein (considering he has disabilities of 
common etiology), the schedular requirements are met, the 
matter of entitlement to a total disability rating based 
on individual unemployability (TDIU) is raised by the 
record.  Such matter has not been adjudicated by the 
agency of original jurisdiction (AOJ), and the Board does 
not have jurisdiction in the matter.  It is referred to 
the AOJ for appropriate action.



FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires insulin and a 
restricted diet, and oral medications, and insulin injections; it 
is not shown that the diabetes has required regulation of 
activities.  

2.  The Veteran's nephropathy as a complication of diabetes is 
shown to be manifested by hypertension rated 10 percent under 
Code 7101; constant albuminuria with some edema, definite 
decrease in kidney function or hypertension rated 40 percent is 
not shown.  


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.119, Diagnostic Code (Code) 7913 (2009).  

2.  A separate 30 percent rating for nephropathy is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.115a, 4.115b, Code 7541 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A March 2007 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an increased 
initial rating; a May 2010 supplemental SOC readjudicated the 
matter after the Veteran had responded and additional development 
was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The Veteran has not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) ("Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream issues").  

The Veteran's pertinent treatment records have been secured.  He 
was afforded VA examinations, most recently in March 2010 (as is 
discussed in greater detail below, that examination was adequate, 
as the examiner expressed familiarity with the Veteran's medical 
history, and made findings sufficiently complete to address the 
matter on appeal).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is met.  

B.	Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

In a claim disagreeing with the initial rating assigned with a 
grant of service connection, as here, separate ratings may be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Diabetes Mellitus

Diabetes mellitus is rated under Code 7913, which provides for a 
10 percent rating when the disease is managed by a restricted 
diet only; a 20 percent rating is warranted when the diabetes 
requires insulin and a restricted diet, or an oral hypoglycemic 
agent and a restricted diet; a 40 percent rating is warranted 
when insulin, a restricted diet, and regulation of activities are 
required; a 60 percent rating is warranted when insulin, a 
restricted diet and regulation of activities are required, along 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities, with episodes of ketoacidosis 
or hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care-
provider plus either progressive loss of weight and strength or 
complications that would be compensable if separately rated.  
38 C.F.R. § 4.119.  Note 1 following Code 7913 provides that 
compensable complications of diabetes are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are considered 
part of the diabetic process under Code 7913.  

Private treatment records from the Medical & Surgical Clinic of 
Irving include an April 2003 report that shows the Veteran was 
receiving treatment for diabetes mellitus.  

On September 2005 VA examination, it was noted that the Veteran's 
diabetes mellitus was diagnosed in 1995.  He was currently 
following a diabetic diet, taking oral medication, and on 
insulin.  It was noted that the Veteran had recently retired as 
an aircraft night technician because his vision problems made his 
job very difficult, as well as the belief his diabetes was 
getting out of control.  
VA treatment records reveal that the Veteran began receiving VA 
treatment in June 2005.  An October 2005 report notes that he had 
recently retired because of medical problems.  A February 2007 
report notes the Veteran does water aerobics with his spouse for 
one hour three days per week, and walks for one hour twice per 
week.  An April 2007 report reveals he was continuing to take 
oral medication, was on insulin, and was following a diabetic 
diet; it was noted that the Veteran agreed to continue with water 
exercise (indicated as water aerobics three times per week) and 
walk as much as possible.  

On November 2006 VA examination for posttraumatic stress 
disorder, it was noted that the Veteran reported he was able to 
perform basic activities of daily living with no significant 
difficulty.  

In his May 2007 Substantive Appeal, the Veteran indicated that he 
was on insulin, had a restricted diet, and restricted activities 
as treatment for his diabetes.  He attached a statement from a VA 
treating pharmacist stating, in part "[The Veteran] is on 
insulin therapy, low carb/low sugar diet, and is on a limited 
exercise program with close monitoring of his blood sugars."  

May 2007 to May 2010 VA treatment records show the Veteran did 
water aerobics two to three times per week and did lawn work, and 
that he was still on insulin and had a restricted diet.  A 
February 2008 record notes the Veteran had decreased activity 
some in the past two months, but was getting back on track.  An 
August 2008 record notes the Veteran had a hypoglycemic event 
secondary to injecting insulin without first checking his blood 
sugar.  A December 2008 record notes the Veteran denied having a 
set exercise routine.  

On March 2010 VA examination, it was noted the Veteran had not 
been hospitalized for ketoacidosis or hypoglycemic reactions.  It 
was noted that he had a restricted diet of 1800-1900 calories per 
day with low carbohydrates, but did not have restriction of 
activity.  He took insulin and oral medication.  Regarding the 
effect on occupational functioning and activities of daily 
living, it was noted that the Veteran retired in 2005 and has not 
noted any effects of diabetes relative to his occupational 
retirement.  The Veteran's activities of daily living are not 
felt to be affected significantly by his diabetes.  

What distinguishes the schedular criteria for the currently 
assigned 20 percent rating for diabetes from those for the next 
higher rating of 40 percent is that in addition to requiring diet 
and insulin for control, the diabetes also must require 
regulation of activities.  [The Board notes that the criteria for 
the progressively increasing ratings for diabetes are stated in 
the conjunctive rather than the disjunctive, i.e., each level of 
increase in the rating requires additional (to those for the 
lower rating) criteria which must all be met to warrant the 
increase.]  The record does not show that at any time during the 
appeal period the Veteran's diabetes has required regulation of 
his activities.  Indeed, the record suggests that he is regularly 
encouraged to exercise as much as possible.  The Board notes that 
the VA pharmacist's note which the Veteran submitted (to show 
restriction of activity) does not in fact reflect that his 
activities became reduced, but instead shows that he was placed 
on a limited exercise program (with monitoring of blood sugars) 
as part of his treatment.  This is consistent with the overall 
record of his treatment which reflects that he was encouraged to 
walk and to engage in low impact exercise, and had no prescribed 
restriction of activities.  See February 2007 treatment records 
and March 2010 VA examination report, respectively.  Accordingly, 
the Board must find that the evidence does not show that at any 
time during the appeal period manifestations of the Veteran's 
diabetes mellitus satisfied, or approximated, the criteria for 
the next higher, 40 percent, rating.  See 38 C.F.R. § 4.7.  
Consequently, such rating is not warranted.  

The preponderance of the evidence is against this claim.  
Consequently, the benefit of the doubt doctrine does not apply.  
The claim for increase must be denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Nephropathy

Renal involvement in diabetes mellitus (Nephropathy) is rated 
under Code 7541, which provides for rating as renal dysfunction.  
38 C.F.R. § 4.115b.  

Renal dysfunction with albumin and casts with history of acute 
nephritis; or hypertension non-compensable under Code 7101 
warrants a 0 percent rating.  With albumin constant or recurring 
with hyaline and granular casts or red blood cell; or (emphasis 
added) transient or slight edema or hypertension at least 10 
percent disabling under Code 7101 warrants a 30 percent rating.  
With constant albuminuria with some edema; or definite decrease 
in kidney function; or hypertension at least 40 percent disabling 
under Code 7101 warrants a 60 percent rating.  38 C.F.R. 
§ 4.115a.  

On September 2005 VA examination, it was noted that the Veteran's 
urinalysis in June 2005 showed evidence of protein.  The examiner 
noted the Veteran was under diabetic control to prevent 
nephropathy progression.  The diagnosis was nephropathy with 
positive proteinuria, most likely due to the diabetes.  

VA treatment records from May 2007 to May 2010 include a June 
2009 report finding no evidence of nephropathy.  An October 2009 
report also indicates there was no evidence of nephropathy.  

On March 2010 VA examination, the diagnosis included nephropathy, 
determined to have been noted on prior examinations from positive 
proteinuria, but no with current significant proteinuria noted on 
current examination.  Urinalysis was negative for albuminuria or 
any other evidence of impaired kidney function (hematuria, e.g.).

The record shows that the Veteran has an established diagnosis of 
nephropathy, and has hypertension which is rated 10 percent under 
Code 7101.  Under the 38 C.F.R. § 4.115a criteria for rating 
renal dysfunction, this combination of diagnosis/manifestations 
warrants a 30 percent rating.  (As was noted by the emphasis 
placed in the outline of the criteria, above, the criteria for 
rating renal dysfunction are listed in the disjunctive, i.e., any 
criterion met is sufficient to warrant the associated rating.)  
The next higher (60 percent) rating is not warranted as there is 
no evidence of constant albuminuria (or edema) or definite 
decrease in kidney function, and the Veteran's service-connected 
hypertension has not been assigned a 40 percent rating.
The Board has also considered whether referral for extraschedular 
consideration is warranted.  The Veteran is not shown to have any 
symptoms of diabetes or associated nephropathy that are not 
encompassed by the schedular criteria for the 20 and (now) 30 
percent ratings assigned, respectively, for such disabilities.  
Consequently, those criteria are not inadequate to reflect the 
disability ratings assigned, and referral for extraschedular 
consideration is not necessary.   38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111 (2008).  

Finally, the record shows that the Veteran retired during the 
appeal period.  There is suggestion in the record that the 
combined effect of his service connected disabilities (including 
the various ones not at issue herein) may have had an impact on 
his decision to retire.  Consequently, the matter of entitlement 
to a TDIU rating is raised by the record.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The RO has not adjudicated this matter, 
and it has been referred to the RO for their initial 
consideration.


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.  

A 30 percent  rating is granted for the Veteran's diabetes 
related nephropathy, subject to the regulations governing payment 
of monetary awards.  


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


